Citation Nr: 0329790	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for dysentery.  

2.  Entitlement to service connection for beriberi.  

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the arms and legs.  

5.  Entitlement to service connection for arthritis, claimed 
as rheumatism and lumbar pain.  

6.  Entitlement to service connection for chronic bronchitis, 
claimed as difficulty breathing.  

7.  Entitlement to service connection for diarrhea.  

8.  Entitlement to service connection for fever.

9.  Entitlement to service connection for colds.  

10.  Entitlement to an initial compensable disability rating 
for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1942 to July 1945.  He also had subsequent service with the 
Regular Philippine Army from July 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board issued a decision on this appeal in November 2002, 
denying each of the veteran's claims.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to VA's motion, in an April 2003 
Order, the Court vacated the Board decision and remanded the 
matter to the Board.  By letter dated in July 2003, the Board 
advised the veteran that he had additional time in which to 
supplement the evidence and argument before the Board.  The 
August 2003 response from the veteran and the October 2003 
statement from his representative have been associated with 
the claims folder.  The matter is again ready for appellate 
consideration.   


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  Specifically, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  As 
stated in VA's motion to the Court, the November 2001 letter 
from the RO "discussed the VCAA, and generally notified him 
about the duty to notify and assist, the letter did not tell 
[the veteran] what he needed to submit to substantiate his 
claim, nor did it state what evidence VA was to provide, 
versus what he should provide."  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the U.S. Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
It found that the 30-day period provided in 38 C.F.R. § 
3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board acknowledges that the 
November 2001 letter from the RO to the veteran concerning 
the VCAA asks the veteran to submit any information or 
evidence within 60 days of the letter, but also explains the 
consequences if information or evidence was received within 
one year after the date of the letter or after one year from 
the date of the letter.  Such notice may be viewed as 
confusing to the veteran.  Therefore, on remand, the RO must 
clarify for the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

The RO should take steps to comply with 
the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate each service connection 
and increased rating claim on appeal, as 
well as of what information or evidence 
the veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  In addition, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  It 
should allow the appropriate period of 
time for reply.  

If additional evidence is received or 
secured following VCAA notice, the RO 
should readjudicate each affected issue 
on appeal.  If the disposition of any 
readjudicated claim remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


